     Case 1-19-46007-cec       Doc 27     Filed 05/06/20     Entered 05/06/20 15:36:44




                                               Certificate Number: 14751-NYE-CC-034400350


                                                              14751-NYE-CC-034400350




                    CERTIFICATE OF COUNSELING

I CERTIFY that on April 29, 2020, at 10:33 o'clock PM PDT, MARC KLEIN
received from $0$ BK Class Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the Eastern District of New York, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   April 29, 2020                         By:      /s/AMEY AIONO


                                               Name: AMEY AIONO


                                               Title:   Certified Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
